Emery, J.
On the 29th day of December, 1892, George W. Leighton and Charles S. Leighton were partners under the firm name of " G.. W. & C. S. Leighton,” in the market and meat business, having an established place of business at No. 69, Pickering square, Bangor. On that day they had in possession at their place of business three caribou, with intent to sell the same at retail to their local customers.
The statute, however, (1891 ch. 95, § 4,) declares that no person shall have in possession between the first days of October and January more than two caribou. George W. Leighton, the defendant Here, was sued for the penalty. He contends in substance, that inasmuch as there were two members in the firm, each member only had in possession one-half of the three caribou, or one caribou and a half, and hence each had no more than the statute permitted.
It is a familiar principle in partnership law that the control and possession of the partnership goods are presumably in all the partners alike. All three of these caribou appear to have been in the possession of each and both partners as partnership goods to be sold in the partnership business. Each partner therefore had them in possession.
Perhaps only one penalty can be collected, but the plaintiff was not required to sue both partners for the violation of tho statute. It can be recovered of either partner.

Judgment for the plaintiff.